Title: To Thomas Jefferson from Robert Saunders, 30 December 1806
From: Saunders, Robert,Elliott, John M.
To: Jefferson, Thomas


                        
                            Carthagena; December 30, 1806.
                        
                        The Memorial of twenty citizens of the United States of America confined under sentence of slavery in the
                            dominion; of his most Catholic Majesty the king of Spain, to the President, Senate and House of Representatives,
                        Shews that we your Memorialists are residents of the United States of America, and for the most part of the
                            State and city of New York, and are part of a number of men of the same description, who were brought from New York in
                            February last in the ship Leander Thomas Lewis commander, under circumstances of treachery and imposition that your
                            memorialists will proceed to explain:—Of the ship Leander, Samuel G. Ogden, Esqr. has been known for some time as owner,
                            and that vessel has always been employed by him in a forced trade, for which purpose she has been heavily armed; in
                            consequence of which her warlike equipment when she last left the United States awakened no suspicion on the part of the
                            public in general, or in the breasts of your Memorialists of any illicit or uncommon transaction. Of the whole number of
                            your memorialists, some were attached to the vessel, some were employed for military Service, and others for the exercise
                            of their ordinary occupations and trades: Those of the first description were shipped in the usual manner on a voyage to
                            Jacmel and back to New York, and the rest were engaged by Col. Wm. Smith, Mr. John Fink, Col. Wm. Armstrong, and Mr.
                            Daniel R. Durning, to proceed to New Orleans, under the command of Mr. Armstrong and Mr. Durning, who had been appointed
                            by government, it was said, to carry thither a certain number of men as guards to the mails. Under the influence of these
                            engagements your memorialists embarked at Staten island in the beginning of February last, and were carried immediately to
                            Sea. Shortly after leaving the port it was discovered that Genl. Miranda was on board, together with a number of persons
                            not before known to your Memorialists, who appeared in the character of officers acting under his command. This discovery,
                            as well as the developement of the duplicity that had manifestly been employed in making known the destination of the
                            vessel, bred immediate apprehension and mistrust in a lesser degree, at a period when retreat was no longer practicable.
                            The Ship proceeded on her voyage. In the neighbourhood of Bermuda was examined by his Britannic Majesty’s frigate
                            Cleopatra, capt. White who suffered her to proceed, notwithstanding the discovery that She was loaded with arms and
                            warlike stores, and arrived at Jacmel on the 19th February, where the vessel lay till the 27th. March following. During
                            this interval much discontent was occasioned among your memorialists, inasmuch as they now found themselves in a country,
                            whither they had not undertaken nor expected to proceed—as they were compelled to exercise themselves in Military duty,
                            under the most arbitrary exercise of power on the part of Genl Miranda, Col. Armstrong and Mr. Durning; prevented from
                            writing to their friends in the United States, and kept in ignorance as to the ultimate object of the coercion under which
                            they suffered, and the final destination of the vessel. The disgust and anxiety superinduced by this severity and
                            compulsion occasioned some among your memorialists to attempt an escape to Port-au-Prince, or some other port of St.
                            Domingo, where they might receive assistance and protection from their countrymen, but the wariness and precaution of
                            those into whose power they had been entrapped had prepared such diligence in the patroles of the town, as rendered this
                            effort abortive, and left them without recourse against the misfortunes which awaited them. In Jacmel the Schooners Bee
                            and Bachus of Philadelphia, were employed to accompany the Ship in her voyage; on board of these vessels your memorialists
                            were obliged to embark, and left St. Domingo on the 27th March. After having touched at the island of Aruba for
                            refreshments, the three vessels proceeded towards the coast of Terra Firma between Laguira and Porto Cavello, where they
                            arrived on the 28th April, where the schooners in which your memorialists were embarked, being deserted by the Leander,
                            (having on board Genl. Miranda and others, who had been most active in effecting the measures already detailed) were
                            captured by two Spanish cruizers, and carried into Porto Cavello, where all those taken in the two vessels were proceeded
                            against, under a charge of piracy and postage of articles contraband of war, inasmuch as there were found on board the aforementioned vessels muskets, sabres, and other offensive
                            weapons, which had been placed there without the aid, concurrence or voluntary act of your memorialists in any manner
                            whatsoever. On the 12th of July this process was closed by the Captain General of Caraecas, by a sentence condemning ten,
                            (who were considered to have been wilfully engaged) to death—Nineteen to eight years slavery at Boca Chica, a castle at
                            the mouth of this harbour—Fourteen to ten years slavery at Porto Rico, and fourteen to ten years slavery at Omoa in the
                            province of Mexico. The ten who received sentence of death were hanged and beheaded on the 21st. July: and your
                            memorialists, together with their companions sentenced to Boca Chica, with others who are prevented by sickness from
                            joining in this memorial, and two who have died in consequence of severe confinement and want of food fit for their
                            support, were soon after removed to this place, where they have been about four months. Your memorialists are in close
                            confinement, and in fetters, and will remain so till they are separated, and removed to their respective stations at Omoa
                            and Porto Rico.
                        Your memorialists predicate their right to claim the interferrence of government in their behalf on the
                            authenticity and veracity of the statement they have offered; and to establish these to your conviction, they beg that the
                            undermentioned persons who are informed of the intrigue that was exercised by Col. Smith and others his associates to the
                            injury of your memorialists, may be examined on oath, viz. Mr. Daniel Kemper of New York, whose son was executed at Porto
                            Cavello, Col. Marinus Willett, of New York; Mr. Brinkerhoff, tavern keeper, of New York; Mr. Wm. Rutledge, ship-joiner of
                            New York; Mr. Samuel Winship and Mr. Francis White, butchers, of New York; and to authenticate the coercive measures which
                            your memorialists suffered at Jacmel, they beg you to be referred to Mr. James Baker, Mr. Wm. Irving; Capt. Abbot, of the
                            brig Charleston Packet; capt Walding, of the Schooner Victory, all of Philadelphia, who were there at the time; and if it
                            be proved by the joint testimony of these persons, that the relation of your memorialists be worthy of credit, that they
                            have been betrayed and entrapped by the cunning engines of specious, needy and designing men, who still remain within the
                            reach of the law, in a situation to be made responsible in their persons for the confusion and misery they have created,
                            surely the innocence of your memorialists, will be sufficiently manifest, and they will still be considered by the
                            constituted authorities of their country entitled to its protection and assistance. And your memorialists will ever pray,
                            &c.
                        
                            Robert Saunders
                            
                            John M. Elliott.
                            Henry Ingersoll
                            
                            David Herkle
                            
                            Bailey Negus
                            
                            John Phil. Sullivan
                            
                            Thomas Gill
                            
                            Stephen Bartis
                            
                            David Winton.
                            Mattw. Buchanan
                            Alexr. Buchanan.
                            John Edsall.
                            Daniel Mackey
                            
                            John Parsels
                            
                            James W. Grant.
                            John Scott
                            
                            John Noyer
                            
                            Frederick Riggis.
                            John H Sherman
                            
                            Wm. Long.
                        
                        
                            P.S. In the sentence of your memorialists it was mentioned, that if the government of the United States,
                                or any of our friends—Should deliver Miranda up to the Spanish government, we should all be restored to liberty, and
                                the person delivering him, receive thirty thousand dollars reward.
                        
                    